DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11: the claim recites multiple limitations with unclear antecedent basis such as in line 6 “in the top surface” and lines: 8-9 “the second conductive contacts” thus rendering the claim indefinite. Moreover, there are multiple top surfaces previously claimed and thus it is not understood which “top surface” is being referred to such as top surface of the packaging substrate or top surface of the control board. Further, there is no antecedent basis for the second conductive contacts previously in the claim thus one cannot determine the scope of the limitation.  For examination 
Dependent claims 12-20 depend on rejected base claim 11 thus are rejected under the same grounds. 
Separately regarding claims 13 and 14: there is no antecedent basis for “the plurality of conductive connectors” in base claims 12 or 11 thus the claims are rendered indefinite. For examination purposes, the plurality of conductive connectors is intended to be referring to plurality of metal connectors from base claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. US Patent Publication No. 20170256680 (from the IDS).
Regarding claim 1. Liu discloses a device (Figs: 2, 5, 10, also see Fig. 1-3 for overlapping subject matter) comprising: a hybridized device (LED 1 attached to mount 40) having a top surface (top of mount 40) and a bottom surface (bottom surface of 
Regarding claim 2. Liu discloses the device of claim 1, wherein the hybridized device comprises a silicon backplane (¶36 discloses mount 40 comprises silicon thus is within the scope of silicon backplane as claimed) and a monolithic array on the silicon 
Regarding claim 3. Liu discloses the device of claim 2, wherein the silicon backplane comprises a plurality of drivers, one of the plurality of drivers being electrically coupled to provide a drive current to one or a subset of the plurality of light-emitting segments (¶37 discloses forming plural circuitry/structures such as driver circuitry within the mount 40 to be connected to the LED 1).
Regarding claim 5. Liu discloses the device of claim 1, further comprising a layer of a thermally conductive metal material (Fig. 5 or 10, metal adhesive 56 (¶35)) between a top surface of the metal inlay and the bottom surface of the hybridized device (not shown in Fig. 5 or 10, see label 56 in Fig. 2-4).
Regarding claim 6. Liu discloses the device of claim 1, wherein the metal inlay comprises a single body of a copper material embedded in the packaging substrate (item 32 comprises a conductive slug formed of Cu, ¶:34).
Regarding claim 7. Liu discloses the device of claim 1, wherein the plurality of conductive contacts on the bottom surface of the packaging substrate are interfaces to an external control board (refer to Fig. 5 or 10, contacts 35/36 on the bottom of the packaging substrate 30 interfaces with external control board 70).
Regarding claim 8. Liu discloses the device of claim 1, further comprising a light-blocking encapsulant covering the plurality of conductive connectors (¶45 discloses a reflective coating (light blocking encapsulant) is formed on the support 30 below/around the mount 40 thus the conductive connectors such as wires 48 are covered by light blocking encapsulant).

Regarding claim 10. Liu discloses the device of claim 1, further comprising at least one metallization layer on the top surface of the packaging substrate electrically coupled between the plurality of conductive connectors and the plurality of conductive vias (pads 38, 39 (at least one metallization) are electrically coupled between the wires 46/48 and the conductive vias).
Regarding claim 11. As best understood in view of the 112 rejection above,  Liu discloses a device (Fig. 5, 10, also see Figs. 1-3 for overlapping subject matter) comprising: a control board (70) having a top surface (top of 70), a bottom surface (bottom of 70), a plurality of first conductive contacts (74,76) on the top surface and a first metal inlay (metal core/pad 78, ¶47 discloses 78 is formed of metal materials) in an opening in the top surface; and a light-emitting device package comprising a hybridized device (LED1 attached to mount 40) on a top surface of a packaging substrate (30), a plurality of conductive contacts (35,36) on the bottom surface of the packaging substrate and a second metal inlay (conductive slug 32, ¶34 discloses metal as the material of 32) embedded in the top surface, the bottom surface of the light-emitting package being disposed on the top surface of the control board with the first conductive contacts on the top surface of the control board electrically coupled to the second conductive contacts on the bottom surface of the light-emitting device package (refer to Fig. 5 or 10, bottom of the light emitting package 30 is stacked on the control board 70 
Regarding claim 12. As best understood in view of the 112 rejection above, Liu discloses the device of claim 11, wherein the packaging substrate further comprises: a plurality of metal connectors (wires 48) electrically coupled between the top surface of the hybridized device and the top surface of the light-emitting package (refer to Fig. 5 or 10 top of the hybridized (LED 1) is coupled to the top of the package substrate via the wires 48); and a plurality of conductive vias (¶43 discloses conductive vias formed in the support 30), each of the plurality of conductive vias electrically coupled between a respective one of the plurality of metal connectors and a respective one of the plurality of second conductive contacts on the bottom surface of the packaging substrate (¶43 discloses conductive vias formed in the support 30 electrically  connect the pads 38/39 to the contacts 35/36, wires 48 are connected to the pads 38/39 thus are also connected to the contacts 35/36 by the conductive vias).
Regarding claim 13. As best understood in view of the 112 rejection above, Liu discloses the device of claim 12, wherein the plurality of conductive connectors are one of wires (refer to Fig. 5 or 10, wires 48), ribbon wires and flexible circuits.
Regarding claim 14. As best understood in view of the 112 rejection above, Liu discloses the device of claim 12, further comprising a light-blocking encapsulant covering the plurality of conductive connectors (¶45 discloses a reflective coating (light blocking encapsulant) is formed on the support 30 below/around the mount 40 thus the conductive connectors such as wires 48 are covered by light blocking encapsulant).

Regarding claim 16. Liu discloses the device of claim 11, wherein the hybridized device comprises a silicon backplane (¶36 discloses mount 40 comprises silicon thus is within the scope of silicon backplane as claimed) and a monolithic array on the silicon backplane, the monolithic array comprising a plurality of light-emitting segments (LED 1 is formed of a plurality of light emitting pixels (segments), see Fig. 1a).
Regarding claim 17. Liu discloses the device of claim 16, wherein the silicon backplane comprises a plurality of drivers, one of the plurality of drivers being electrically coupled to provide a drive current to one or a subset of the plurality of light-emitting segments (¶37 discloses forming plural circuitry/structures such as driver circuitry within the mount 40 to be connected to the LED 1).
Regarding claim 19. Liu discloses the device of claim 11, further comprising a layer of a thermally conductive metal material (Fig. 5 or 10, metal adhesive 56 (¶35)) between a top surface of the metal inlay and the bottom surface of the hybridized device (not shown in Fig. 5 or 10, see label 56 in Fig. 2-4).
Regarding claim 20. Liu discloses the device of claim 11, wherein the metal inlay comprises a single body of a copper material embedded in the packaging substrate (item 32 comprises a conductive slug formed of Cu, ¶:34).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Wang et al. US Patent Publication No. 20190371229.
Regarding claim 4: Liu teaches the device of claim 2, and teaches the LED 1 are formed with micro size pixels (light emitting segments) of widths of 5 microns (¶24) and shows in Fig. 1a a small pitch between segments but does not specify the overall quantity of light emitting segments and spacing such as wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart.
Wang teaches an LED display with micro LED segments wherein it is disclosed that millions of micro LED may be hybridized onto a backplane, conventionally silicon based backplane (¶51-52) and discloses pixel pitch (spacing) of 5 microns (¶124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least 20,000 light emitting segments spaced less than 20µm apart since it is known technology as taught by Wang above for forming micro LEDs hybridized onto a backplane and thus Liu’s micro light emitting segments hybridized on a backplane could be optimized to be in the claimed range with predictable results and further Wang teaches such a configuration provides a high 
Regarding claim 18. Liu teaches the device of claim 16, and teaches the LED 1 are formed with micro size pixels (light emitting segments) of widths of 5 microns (¶24) and shows in Fig. 1a a small pitch between segments but does not specify the overall quantity of light emitting segments and spacing such as wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart.
Wang teaches an LED display with micro LED segments wherein it is disclosed that millions of micro LED may be hybridized onto a backplane, conventionally silicon based backplane (¶51-52) and discloses pixel pitch (spacing) of 5 microns (¶48, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least 20,000 light emitting segments spaced less than 20µm apart since it is known technology as taught by Wang above for forming 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829